Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and comments, received October 29, 2021, have been fully considered by the examiner now of record.  The following Office action makes new grounds of rejection based on a reference provided in the IDS of August 4, 2021, filed after the previous non-final rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 21, 24, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo (KR 10-2011-0026244).
Pyo provides a medical thermal ablation apparatus, which is inherently capable of treating emphysema or COPD, the apparatus comprising a plurality of electromagnetic signal applicators (210) adapted to be placed on the surface of a body and inherently capable of targeting/treating lung tissue.  The applicators comprise a first set of two or more applicators (210a) positionable on one side of a body, and a second set of at least one applicator (210b) places on the opposite side of the body.  See, for example, Figures 3-6.  There is a heating energy signal generator (100) and a selector circuit (control unit 300) operative to selectively apply the output signal between 
Regarding claim 2, each applicator is an electrode (paragraph [0011], for example).  Regarding claim 8, the electrode pairs (210a, 210b) are of opposite polarity as in paragraph [0026].  Regarding claim 9, Pyo provides an RF generator (para. [0011]).  Regarding claims 21 and 24, see Figures 3-6 which show multiple two dimensional arrays for the electrode pairs.  Regarding claims 45 and 46, see Figure 8 and associated discussion (para. [0050]) which addresses movement of the various electrodes into contact with tissue to provide treatment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12, 13, 15, 17, 19, 20, 31, 32, 39, 41, 44, 91-94 and 97-101 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo (‘244) in view of the teaching of Anderson et al (2018/0015294).
	Pyo provides a treatment device comprising a plurality of signal applicators (i.e. electrodes 210a, 210b), and RF generator and a selector circuit (control unit) to apply the RF signal from a plurality of electrodes on one side of a body to a plurality of 
	Anderson et al disclose an analogous system for providing electrodes on opposite sides of a body site and delivering RF energy from one or more electrodes on one side of the body to one or more electrodes on an opposing side of the body to heat tissue.  See Abstract and paragraph [0005], for example.  IN particular, Anderson et al teach of providing an impedance matching network (para. [0063]) having a plurality of settings to ensure power transfer is maximized.  To have provided the Pyo system with an impedance matching network to ensure maximum power delivery for efficiency would have been an obvious consideration for one of ordinary skill in the art since Anderson et al fairly teach it is known to use such an impedance matching network in an analogous system.
	Regarding claim 10, Pyo discloses the use of RF generators, but fails to disclose the specific frequency range for the generators.  Anderson et al teach that it is known to use output signals for the RF energy source in the frequency range claimed by applicant.  See, for example, paragraph [0063].  
	Regarding claim 12, Pyo fails to disclose a controller connected to receive a temperature of the tissue and configured to apply feedback to regulate heating based on the sensed temperature.  Anderson et al provide a substantially analogous device, and specifically disclose the use of a controller connected to receive a temperature of the tissue and to control the delivery of energy to maintain a desired temperature of the tissue undergoing treatment.  See, for example, paragraph [0049] and claim 1 of Anderson et al.  to have provided the Pyo system with a temperature feedback oC.  Regarding claims 31 and 32, the temperature is used to maintain tissues within a desired temperature range (para. [0070], for example).  Regarding claims 39 and 41, Anderson et al provide a fluid supply connected to a bladder (508 – Figure 5).  Regarding claim 44, Anderson et al teach the energy applicators may be electrodes or may be coils (para. [0006], for example).  
Regarding claim 91, Pyo discloses a medical thermal apparatus comprising a heating energy signal generator, one or more applicators provided on either side of tissue and a controller connected to control the delivery of energy to the applicators as addressed previously.  Pyo fails to expressly disclose the use of coil acting as inductors to deliver the energy to tissue, and fail to disclose the use of a temperature controller to control the delivery of energy.
As addressed previously, Anderson et al teach that inductive coils may be used to deliver energy to tissue in a system whereby the applicators are spaced on opposing 
	Regarding claim 92, see paragraph [0049] of Anderson et al which discloses time domain modulation (e.g. time switching) to control the delivery of energy.  Regarding claim 93, Pyo specifically discloses the use of pulsed signals (para. [0048]).  Regarding claim 94, Anderson et al disclose the use of an invasive sensor as addressed with respect to claim 15 above.  Regarding claims 97-100, see above discussion of Anderson et al and the temperature monitoring, including the use of MRI thermometry and the use of the temperature signal to control energy delivery.  Regarding claim 101, both Pyo and Anderson et al disclose controlling the delivery of energy to various different applicators to control the direction/location of the treatment.  See, for example, Figures 3-6 of Pyo and Figures 1A-1C of Anderson.

Claims 95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo (‘244) in view of the teaching of Anderson et al (2019/0299017) and further in view of the teaching of Hue et al (2011/0301450).

Hue et al disclose another system for heating tissue, and specifically teach that implantable temperature sensors may be provided in a needle device, and specifically may include thermocouples, thermistors or optical sensors (para. [0045]).  To have provided any well known temperature sensing device, including thermistors, in the Pyo system, as modified by the teaching of Anderson et al, would have been an obvious consideration for the skilled artisan in view of the teaching of Hue et al since Anderson et al disclose the use of implantable optical sensors and Hue et al teach that optical sensors and thermistors are functional equivalents that may be provided in a needle device. 
Allowable Subject Matter
Claims 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson (10,953,235) discloses another system using coil pairs to heat specific tissues in a body.  Goldberg et al (6,312,426) disclose a plate electrode device for delivering RF energy to body tissue.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 4, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           January 27, 2022